Citation Nr: 0823801	
Decision Date: 07/17/08    Archive Date: 07/30/08

DOCKET NO.  06-39 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for left 
retinal detachment.
 

REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel







INTRODUCTION

The veteran served on active duty from July 1952 to November 
1956. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied entitlement to the 
benefit currently sought on appeal.

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.  


REMAND

Since the veteran's appeal was certified to the Board in 
January 2007, additional pertinent medical records were 
received.  In June 2008, the veteran was asked if he desired 
to submit a waiver of the agency of original jurisdiction's 
(AOJ's) consideration of such evidence so that the Board may 
consider the newly submitted documents in the first instance.  
In correspondence received in July 2008, the veteran 
requested a remand to accord the AOJ an opportunity to 
readjudicate the veteran's claim in light of this additional 
evidence.  

Accordingly, the case is REMANDED for the following action:

Readjudicate the issue on appeal, taking 
into consideration all evidence added to 
the file since the most recent VA 
adjudication.  If the issue on appeal 
continues to be denied, the veteran and 
his representative must be provided a 
supplemental statement of the case.  The 
veteran must then be given an appropriate 
opportunity to respond.  Thereafter, the 
case must be returned to the Board for 
appellate review.

The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  

 
